Execution Copy

 

Exhibit 10.2

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  

Double asterisks denote omissions.

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is entered into by and
between Gates Ventures, LLC (“Company”) and Schrödinger, Inc. (“Contractor”), as
of the later of the two signature dates below (“Effective Date”).  Each of
Company and Contractor may be referred to as a “party” herein.  

 

In consideration of the mutual promises and covenants contained herein, the
parties agree as follows:

 

1.

SERVICES AND COMPENSATION

 

Contractor agrees to perform services (“Services”) as described in one or more
Statement(s) of Work signed by the parties that reference this Agreement (each,
a “SOW”) and Company agrees to pay Contractor as set forth in the applicable
SOW.

 

2.

INDEPENDENT CONTRACTOR STATUS

 

Contractor is engaged in an independent business separate and apart from
Company.  Nothing in this Agreement shall be construed as creating an
employer-employee relationship, partnership, co-employment relationship or joint
venture between Contractor and Company.  Contractor has the right to perform
services for other businesses.   Contractor has the right to control the manner
and methods by which the Services are performed, and shall handle all details,
timing and logistics of performance; provided that Contractor remains obligated
to meet the requirements of this Agreement.

Each party hereunder will be solely responsible for complying with all laws,
rules and regulations applicable to its business.  Without limiting the
generality of the foregoing, Contractor shall be responsible for timely payment
of income, payroll and employment related taxes of any nature whatsoever
pertaining to Contractor and its employees and personnel.  In addition,
Contractor will be solely responsible for providing compensation and employee
benefits to its employees and personnel and Contractor hereby acknowledges that
neither Contractor nor any of its employees or other personnel will be covered
by any Company or Company-affiliated employee benefit plan, including but not
limited to, health care plans.

 

3.

CONFIDENTIAL INFORMATION

3.1Definitions. “Confidential Information” means information that the party
disclosing such information (the “Disclosing Party”) designates as being
confidential, or which, under the circumstances surrounding disclosure, ought to
be treated as confidential by the party receiving the information (the
“Receiving Party”). “Confidential Information” includes, without limitation,
information relating to the Disclosing Party’s current or future technologies,
products, services, sales and marketing plans, customers, business plans,
financial information, scientific information and prospects; the existence of
this Agreement; information received from others that Company is obligated to
treat as confidential; all information with respect to any member, manager,
shareholder, officer, director, or associated party of the Disclosing Party or
any affiliate of Disclosing Party; and notes, summaries, documents, electronic
media and other tangible materials to the extent containing Confidential
Information. Further, Confidential Information disclosed by Contractor to
Company may include the confidential or proprietary information of Company’s
affiliates including the The Trustees of Columbia University in the City of  New
York.  

 



--------------------------------------------------------------------------------

Execution Copy

 

 

 

3.2Use and Disclosure.  The Receiving Party agrees during the Term (as defined
in Section 6.1 below)and in perpetuity thereafter: (a) to take reasonable
security precautions, at least as great as the precautions it takes to protect
its own confidential information, but no less than reasonable care, to keep
the  Disclosing Party’s Confidential Information confidential, (b) not to
disclose Disclosing Party’s Confidential Information to any third party, except
to its employees, consultants, advisors or collaborators on a need to know
basis, provided that such persons shall be informed of the confidential nature
of such information and shall have executed appropriate written agreements
sufficient to enable the Receiving Party to comply with all the provisions of
this Agreement (all such employees, consultants, advisors or collaborators,
collectively “Permitted Parties”), (c) not to make any use, disclosure or
dissemination whatsoever of Disclosing Party’s Confidential Information except
as required to perform the Services or otherwise meet the obligations of the
Receiving Party under this Agreement or the applicable SOW, and (d) not to
modify, reverse engineer, decompile, disassemble, or create derivative or other
works based upon, containing or otherwise relating to Confidential
Information.  The Receiving Party’s obligations of confidentiality are not
applicable to any materials of the Disclosing Party if and to the extent that
such materials: (i) are in the public domain at the time of disclosure or later
enter the public domain through no fault of the Receiving Party; (ii) were
disclosed to the Receiving Party by a third party not known by the Receiving
Party to be bound by any obligation of confidentiality or prohibition of
disclosure; (iv) were independently developed by the Receiving Party as
evidenced by written documentation or other reasonable evidentiary means without
reference to or reliance on the Disclosing Party’s Confidential Information or
Intellectual Property, or (v) are required to be disclosed by applicable law,
regulation, or court order as evidenced by written documentation or other
reasonable evidentiary means.

3.3Responsibilities.  Contractor may disclose Confidential Information in
accordance with applicable law, rule or regulation (including the disclosure
requirements of any securities exchange or other stock market on which
Contractor’s securities are traded), an enforceable judicial or other
governmental order, provided that Contractor has given Company reasonable notice
prior to such disclosure and has permitted Company a reasonable opportunity to
seek a protective order or equivalent. Receiving Party shall be responsible for
any breach of this Agreement by any of its Permitted Parties and Receiving Party
agrees to take all reasonable measures to restrain such parties from prohibited
or unauthorized disclosure or use of the Confidential Information.  Receiving
Party shall immediately notify Disclosing Party upon discovery of any
unauthorized use or disclosure of Confidential Information or any other breach
of this Agreement and will cooperate with Disclosing Party to regain possession
of the Confidential Information and prevent its further unauthorized use.

 

3.4Return.  At Disclosing Party’s request and direction, Receiving Party shall
promptly return to Disclosing Party all of its Confidential Information or
destroy the same and shall provide Disclosing Party with written confirmation
from an executive officer of Receiving Party of such occurrence. As between
Receiving Party and Disclosing Party, Disclosing Party retains all right, title
and interest in and to its Confidential Information and nothing in this
Agreement grants Receiving Party any express or implied right or license under
any patent, copyright, trademark, trade secret, intellectual property or other
law. All Confidential Information is provided “AS IS” without representation or
warranty, express or implied, of any kind.

 

2

 



--------------------------------------------------------------------------------

Execution Copy

 

 

4.

Intellectual Property

  

Unless otherwise expressly specified in an SOW, as between Contractor and
Company, [**] shall own all right, title, and interest in the Intellectual
Property (defined below) used, provided, delivered or developed by [**] under
this Agreement and any SOW hereunder (the “[**] Intellectual Property”) and
(ii)  the Deliverables (defined below). [**] hereby irrevocably assigns,
transfers, and conveys, and shall cause its employees, contractors,
subcontractors, agents or representatives, as applicable, to irrevocably assign,
transfer, and convey, to [**] all of [**] and Agents' respective right, title,
and interest, if any, in, to, and under the  [**] Intellectual Property and
Deliverables, including all Intellectual Property and all rights to causes of
action and remedies related to any of the foregoing, effective immediately upon
the inception, conception or creation thereof.  “Intellectual Property” shall
mean all rights in tangible and intangible property now known or hereafter
recognized anywhere in the world, including the following: (i) patents,
inventions (whether or not patentable), and all applications or registrations in
any jurisdiction pertaining to the foregoing, including all provisional
applications, reissues, continuations, divisions, continuations-in-part, utility
models, renewals or extensions thereof; (ii) trade secrets, including
confidential and other non-public information with respect to business or
scientific activities, and the right in any jurisdiction to limit the use or
disclosure thereof; (iii) copyrights or similar rights in writings, designs,
mask works, or other works of authorship, and registrations or applications for
registrations of copyrights in any jurisdiction; (iv) trademarks and service
marks (registered or unregistered), trade dress, trade names, and other names
and slogans embodying business or product goodwill or indications of origin, and
all applications or registrations in any jurisdiction pertaining to the
foregoing; and all goodwill associated therewith; and (v) Internet web sites,
domain names and registrations or applications for registration thereof.
“Intellectual Property” shall include intangible property including, without
limitation, software programs (in source and object code forms), algorithms,
methods, techniques, workflows, knowhow, computer-generated models based on the
analysis of structure-activity relationships, and proprietary
databases.  “Deliverables” shall mean the deliverables set forth in an SOW. All
rights in and to Intellectual Property not expressly granted by Schrödinger or
Company under this Agreement are reserved to its owner or licensor, as
applicable. Nothing in this Agreement will be deemed to weaken or waive any
rights of either party related to the protection of trade secrets.

 

5.

REPRESENTATIONS AND WARRANTIES

 

Contractor represents and warrants that (a) Contractor has the right and power
to enter into and perform according to the terms of this Agreement, (b) to the
best of its knowledge, the Services will not  infringe or misappropriate any
Intellectual Property (defined in Section 4 above) of any third party, nor
violate any rights of publicity, personality or privacy, (c) Contractor’s
performance of the Services shall be done in a professional manner and be of a
high grade, nature and quality, (d) Contractor shall require that employees
and  subcontractors providing Services are under written obligation that permits
Contractor to comply with all terms of this Agreement, and (e) Contractor will
comply with all applicable laws, regulations and ordinances in the performance
of the Services.

 

Company represents and warrants that (a) Company has the right and power to
enter into and perform according to the terms of this Agreement and (b) Company
will comply with all applicable laws, regulations and ordinances.

 

3

 



--------------------------------------------------------------------------------

Execution Copy

 

 

6.

TERM AND TERMINATION

 

6.1Term and Termination.  The term of this Agreement will commence on the
Effective Date and remain in effect until terminated as set forth herein (the
“Term”).  In the event of a material breach of the terms of an SOW under this
Agreement, such SOW may be terminated upon fifteen (15) days’ written notice
from the non-breaching party to the breaching party. In the event of a material
breach of the terms of this Agreement, this Agreement may be terminated upon
fifteen (15) days’ written notice from the non-breaching party to the breaching
party and all SOWs under this Agreement shall concurrently terminate effective
as of the date of termination of this Agreement. Either party may terminate for
convenience this Agreement or any SOW at any time with thirty (30)  days’ prior
written notice to the other party, provided that this Agreement may not be
terminated prior to the termination of all SOWs with remaining performance
obligations.

  

6.2Obligations Upon Termination.  Upon termination of this Agreement, Company
shall have no further obligations to Contractor other than payment of any owed
and unpaid amounts due as of the termination date.  Upon termination of this
Agreement, Contractor shall have no further obligations to Company unless
otherwise explicitly set forth in this Agreement or the applicable SOW.

 

7.

MISCELLANEOUS

 

7.1Background Check. Contractor agrees that this Agreement is conditioned upon
Contractor’s completion of background checks and other such investigations as
reasonably requested by Company, to the satisfaction of Company.  Company shall
complete such background investigations in accordance with all applicable laws
and at its own expense and provide Contractor with the necessary consent forms.

 

7.2Waiver, Entire Agreement, and Modification. Any failure at any time by a
party to enforce any provision of this Agreement will not constitute a waiver of
such provisions or prejudice the right of such party to enforce such provision
at any subsequent time. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof and supersedes and
replaces all prior or contemporaneous oral or written understandings,
statements, representations, or promises. The Agreement can only be modified by
a written agreement dated after the Effective Date of this Agreement and signed
by both parties.

 

7.3.Severability, Assignment and Third Party Beneficiary. In the event that any
provision of this Agreement is held to be invalid or unenforceable, such
provision will be deemed to be restated to reflect as nearly as possible the
original intentions of the parties, and the remaining provisions of this
Agreement will remain in full force and effect.  Contractor may not assign or
delegate this Agreement nor any rights or duties hereunder to any other person
or entity, except that Contractor may assign its rights and obligations
hereunder to a third party in the event of a merger or acquisition or in the
event of a sale of all or substantially all of Contractor’s assets.  Company
reserves the right to assign its rights and obligations hereunder as it deems
appropriate. Company’s owner, agents, affiliates (and any assignee of the
foregoing) are each an intended third party beneficiary under this Agreement.

 

4

 



--------------------------------------------------------------------------------

Execution Copy

 

 

7.4Arbitration, Venue, Governing Law, and Attorneys’ Fees.  Any controversy or
claim arising out of or relating to this Agreement, including any dispute
regarding the scope or enforceability of this arbitration provision, shall be
settled exclusively by arbitration administered by the American Arbitration
Association in accordance with its then-current Commercial Arbitration Rules
(“AAA Rules”), and judgment on the award may be entered in any court having
jurisdiction thereof.  The place of arbitration shall be [**] before a panel of
three arbitrators.  Any arbitration hereunder will be conducted only on an
individual basis and not in a class, consolidated or representative
action.  Pursuant to the Emergency Rules of Protection of the AAA Rules, either
party may apply to the arbitrator(s) seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved. The cost
of arbitration shall be borne equally by the parties and each party shall be
responsible for its own attorneys’ fees and expenses, provided that the
prevailing party in the arbitration shall be entitled to recover all reasonable
attorneys’ fees and expenses.  Neither a party nor an arbitrator may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of both parties.  This arbitration provision shall be governed
by and interpreted in accordance with the laws of the State of [**], excluding
its choice of law rules.  The parties agree the United States Arbitration Act
shall govern the interpretation, enforcement and proceedings pursuant to this
arbitration provision.

 

7.5Indemnification.  Contractor agrees, at Contractor’s own expense, to
indemnify, defend and hold harmless Company and its  trustees, managers,
members, directors, officers, employees and agents (collectively, the “Company
Indemnitees”), from and against all third party claims, actions, losses, damages
(including property damage, bodily injury and wrongful death), judgments, costs
and expenses (including reasonable attorneys’ fees, interest and penalties)
(collectively, “Company Damages”) arising out of the breach by Contractor, or
Contractor’s employees, subcontractors or agents, of any of Contractor’s
representations and warranties set forth in this Agreement.

 

Company agrees, at Company’s own expense, to indemnify, defend and hold harmless
Contractor and its trustees, managers, members, directors, officers, employees
and agents (collectively, the “Contractor Indemnitees”), from and against all
third party claims, actions, losses, damages (including property damage, bodily
injury and wrongful death), judgments, costs and expenses (including reasonable
attorneys’ fees, interest and penalties) (collectively, “Contractor Damages”)
arising out of the breach by Company, or Company’s employees, subcontractors or
agents, of any of Company’s representations and warranties set forth in  this
Agreement.

 

7.6Advertising and Recordkeeping.  Without Company’s prior written consent,
Contractor may not use the names, logos, or any other intellectual property of
Company, its owner or family members and their respective affiliates in any
manner whatsoever, including without limitation, in any advertising, publicity,
endorsement or promotion. Each party agrees to maintain and keep during the Term
and four years thereafter, all customary business records.    

 

7.7Notices and Survival. All notices shall be deemed given on the day they are
sent to the other party at the address set forth herein (or such other address
as designated in writing by one party to the other) via certified or registered
mail, return receipt requested, or express courier.  The following provisions
shall survive the termination of this Agreement: 2, 3, 4, 5, 6.2 and 7,  in
addition to any other provisions which by their terms are intended to survive
termination.

 

5

 



--------------------------------------------------------------------------------

Execution Copy

 

 

7.8Limitation of Liability.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER
PARTY OR ITS AFFILIATES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING WITHOUT LIMITATION
DAMAGES FOR LOST BUSINESS OR PROFITS, LOSS OF GOODWILL, LOSS OF DATA OR COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, ARISING OUT OF THE USE OF OR
INABILITY TO USE THE SERVICES OR FAILURE TO PROVIDE ANY OTHER SERVICES, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Gates Ventures, LLC

Contractor: Schrödinger, Inc.

Signature: /s/ Larry Cohen

Signature: /s/ Ramy Farid

Title: CEO

Title (if Contractor is entity): President & CEO

Name: Larry Cohen

Name: Ramy Farid

Address: 4110 Carillon Point, Kirkland, WA 98033

Address: 120 West 45th Street, 17th Floor, New York, NY 10036

Date: June 23, 2020

Date: June 19, 2020

 

6

 



--------------------------------------------------------------------------------

Execution Copy

 

 

EXHIBIT A

 

STATEMENT OF WORK AND FEES FOR SERVICES

 

This Statement of Work (the “SOW”) is entered into by and between Gates
Ventures, LLC (“Company”) and the Schrödinger, Inc. (“Contractor” or
“Schrödinger”), effective as of the later of the two signature dates below, in
connection with the Independent Contractor Agreement (the “Agreement”)
referenced below (such effective date, the “SOW Effective Date”).  All terms
defined in the Agreement will have the same meanings when used in this SOW.

 

Independent Contractor Agreement: This SOW is governed by the Independent
Contractor Agreement between Company and Contractor that is effective as of the
SOW Effective Date.

 

Description of Services:

 

Contractor will provide Services in connection with the work to be done by The
Trustees of Columbia University in the City of New York (the “University”) and
Schrödinger described below (hereinafter, the “Battery Initiative”):

 

I.  Overview

 

The primary objective of the Schrödinger contributions to the Battery Initiative
is the development of an atomistic simulation platform that is capable of
modeling key chemical processes controlling the performance of active materials
in an operating battery. [**].

 

[**]

 

Set forth below is an outline for the Services and the anticipated work to be
done by the University  over approximately three (3) years, i.e., the
anticipated timescale of the Battery Initiative.

 

II.  [**]

 

[**].

 

III.  [**]

 

[**].

 

IV.  [**]

 

[**].

 

V.  [**]

 

A.  [**]

 

7

 



--------------------------------------------------------------------------------

Execution Copy

 

 

[**].

 

B.  [**]

 

[**].

 

VI. Reporting and Timeline for Key Activities  

 

Written reports of research results, including any [**] by Company shall be
provided to the University summarizing the progress of each of the  key
activities specified below.

 

1. [**].

2. [**]

3. [**]

4. [**]

5. [**]

 

Fees for Services & Deliverables:

 

Consulting Fee:  Company shall pay Contractor fees calculated as follows:  

 

(i) $1,000,000 upon execution of this SOW;

(ii) $1,000,000 upon Schrödinger’s written notification to Company of
Schrödinger’s confirmed delivery of a written report to the University
summarizing the key activities completed by Schrödinger during the 12 month
period commencing as of the SOW Effective Date.  Such report, hereinafter
referred to as the “First Written Report” shall be delivered no later than [**]
after the one year anniversary of the SOW Effective Date.  Intellectual Property
Rights to the First Written Report shall be transferred to the University by
Contractor.

(iii) $1,000,000 upon (1) Schrödinger’s written notification to Company of
Schrödinger’s confirmed delivery of a written report to the University
summarizing the key activities completed by Schrödinger during the 12 month
period commencing as of the one (1) year anniversary of the SOW Effective Date,
and (2) confirmation from the University of Schrödinger’s cooperation on
publications, if any, related to the Battery Initiative per the applicable
Publication Rights term below.  Such report, hereinafter referred to as the
“Second Written Report” shall be delivered no later than [**] after the two (2)
year anniversary of the SOW Effective Date. Intellectual Property Rights to the
Second Written Report shall be transferred to the University by Contractor.

 

Any fees in excess of $3,000,000 shall not be invoiced by Contractor under this
SOW without the prior written consent of Company.

 

Payment/Invoicing: The initial $1,000,000 in fees for Services shall be invoiced
on or near the effective date of this SOW, with each subsequent year’s fees to
be invoiced upon Schrödinger notifying Company in writing of Schrödinger’s
confirmed delivery of the First Written Report or Second Written Report, as
applicable, to the University. Contractor shall provide Company with reasonably
detailed invoices specifying Services performed as set forth above, and Company
shall make payment within [**] of invoice receipt and confirmation by University
of their receipt of each Written Report.

 

8

 



--------------------------------------------------------------------------------

Execution Copy

 

 

Contractor’s responsibility for expenses:  Contractor is solely responsible for
providing, at no additional cost to Company, any and all incidental costs or
expenses associated with Contractor’s provision of the Services hereunder,
including any that may relate to travel and those pertaining to the facilities,
equipment, and services (such as Internet, mobile phone and lab equipment)
necessary for Contractor to perform the Services.

 

Publication Rights:  If the University seeks to publish article(s) describing
research in connection with the Battery Initiative, Schrödinger agrees to
cooperate with the University to support such publications and provide relevant
information and research insights, subject to customary practices that the
University and Schrödinger have used in similar contexts to ensure, among other
things, reasonable protection of Schrödinger Intellectual Property rights.

 

Term and Termination:

 

Term and Termination:  The term of this SOW will commence on the SOW Effective
Date and end three years thereafter, unless it is otherwise terminated by
Company at its discretion or extended by mutual written agreement of the
parties.

 

IN WITNESS WHEREOF, the parties have executed this SOW as of the later of the
dates written below.

 

Gates Ventures, LLC

Contractor Name: Schrödinger, Inc

Signature: /s/ Larry Cohen

Signature: /s/ Ramy Farid

Title: CEO

Title (if Contractor is entity): President & CEO

Name: Larry Cohen

Name: Ramy Farid

Address: 4110 Carillon Point, Kirkland, WA 98033

Address: 120 West 45th Street, 17th Floor

New York, NY 10036

Date: June 23, 2020

Date: June 19, 2020

 

9

 

